PER CURIAM.
In this direct appeal, James Grissom challenges an increased sentence imposed by the trial court after a prior successful challenge to his original sentence. Grissom was resen-tenced on March 25, 1997, and filed this appeal on April 1, 1997. Because the error alleged was not brought to the trial court’s attention at the time of sentencing or by a motion pursuant to Florida Rule of Criminal Procedure 3.800(b), this appeal must be dismissed. See Fla. R.App. P. 9.140(d).
BLUE, A.C.J., and FULMER and NORTHCUTT, JJ., concur.